Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to a request for continued examination filed 2/26/21.
Claims 1-6, 8-13 and 15-19 are pending.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.

However, Reddy fails to render obvious the features of Claim .1, because Reddy fails to describe or suggest, '‘execute a smart contract to test a functionality of the build of the project with the merged code in an execution environment.”
Reddy does not test a software application via a blockchain peer, let alone, a smart contract of a blockchain peer. The testing in Reddy is performed by test applications that are not part of a blockchain network or a blockchain peer. See, paragraph [0054].

Initially it is noted that the claim language does not appear to exclude performance of the tests by a test application in response to execution of a smart contract (as disclosed by Reddy). For example see applicant’s par. [0041] which describes a smart contract causing the execution of a test application “stored on the block chain”. Accordingly execution of a test application separate from the “smart contract” does not appear to constitute a claimed distinction. 
Further, to the extent that applicant may choose to further amend the claims to recite storing a test application on the block chain, this would likely not constitute a non-obvious 

Moreover, because the blockchain peers of Reddy are not involved in testing a software application, it necessarily follows that the blockchain peers cannot reach an agreement that the test of the functionality of the build of the project with the merged code is successful; and in response to determining the plurality of blockchain peers are in agreement, execute a smart contract to commit the code contribution to the blockchain. These steps are not possible in Reddy because Reddy does not use a blockchain network to test or agree on testing of a software application.

Reddy discloses performing the testing as part of a “promotion” activity (see e.g. par. [0238] “the promotion smart contract is configured to verify … whether the pre-release software asset satisfies software quality criteria”) and that such promotions are determined by consensus (i.e. agreement) amongst blockchain peers (see e.g. par. [0153] “determine a consensus promotion result”). Accordingly, Reedy discloses the determining agreement amongst peers in the blockchain.

In rejecting Claim 5, the Office asserts paragraph [0090] of Reddy describes the equivalent of a consensus. However, the consensus in Reddy is not based on approval of a code contribution. Instead, the consensus in Reddy has to do with the state of the blockchain (based on hash comparisons), which has nothing to do with the review or approval of code contributions. The Office is again mischaracterizing the features of Reddy.

The examiner respectfully disagrees. While Reddy’s consensus approval is based on a “state” stored in the blockchain, that state, at least in this context, represents an “approval” of n+1 to the blockchain 214”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0303623 to Reddy et al. (Reddy) in view of US 2018/0260212 to Wisnovsky (Wisnovsky).

Claims 1, 8 and 15: Reddy discloses a system, comprising: 

connect to a blockchain network (par. [0153] “decentralized computing platform 80”), the blockchain network comprising a plurality of blockchain peers that host a blockchain (par. [0006] “implemented with a plurality of computing nodes … a consensus result … among the computing nodes”); 
receive a transaction with a code contribution from a developer via a smart contract (par. [0144] “code of the software asset … may be passed as an argument to the promotion smart contract”); 
execute a smart contract to create a build of the project based on the code (par. [0006] “a build stage”, par. [0154] “various software development tooling used in the next stage may receive the output and that output may cause that software development tooling to transform the software asset in accordance with the next stage”); 
execute a smart contract to test a functionality of the build of the project in an execution environment (par. [0143] “execution of static analysis tests, execution of dynamic analysis tests”, par. [0054] “dynamic analysis may include … functionality tests”); 
determine whether the plurality of blockchain peers of the blockchain network are in agreement that the test of the functionality of the build of the project is successful (par. [0238] “the promotion smart contract is configured to verify … whether 
in response to determining the plurality of blockchain peers are in agreement, execute a smart contract to commit the code contribution (par. [0143] “commit to a code repository”).

Reedy does not explicitly disclose 
a blockchain network configured to store a code of a project;
executing a smart contract to merge the code contribution with the code of the project to create a merged code; and 
executing a smart contract to commit the code contribution to the blockchain.

Wisnovsky teaches 
a blockchain network configured to store a code of a project (see e.g. Fig. 3)
merging a code contribution with the code of the project to create a merged code (par. [0066] “an instruction/command to append the block 212n+1 to the blockchain 214”, par. [0076] “Block 1 2121 may be a block including … changes to the original source code”, this “appending” of a block containing “changes to the original source code” constitutes a “merging” of the changes with the original code. In other words after the merge is performed the project contains the changes); and 
committing the code contribution to the blockchain (par. [0097] “operation 555 to append the potential block 212 to the blockchain 214”).

It would have been obvious at the time of filing to execute smart contracts (Reddy par. [0144] “the promotion smart contract”) to verify, merge and commit the code contribution to the blockchain (Wisnovsky par. [0097] “operation 555 to append the potential block 212 to the blockchain 214”). Those of ordinary skill in the art would have been motivated to do so to “ensure that source code and edit/update rules are tamper-resistant, distributed and monotonic” (Wisnovsky par. [0054])

Claims 2, 9 and 16: Reddy and Wisnovsky teach claims 1, 8 and 15, wherein the instructions are further to cause the processor to submit the code contribution to a plurality of reviewers (Reddy par. [0090] “a subset of all of the computing nodes 100 may determine the outcome … in which the plurality of computing nodes reach a consensus”).

Claims 3, 10 and 17: Reddy and Wisnovsky teach claims 2, 9 and 16, wherein the instructions are further to cause the processor to provide review parameters stored on the blockchain to the plurality of the reviewers (Reddy par. [0180] “parameters of the request”).

Claims 4, 11 and 18: The system of claim 3, 10, 17, wherein the instructions are further to cause the processor to:
receive an approval or a rejection from the reviewers based on the review parameters (e.g. Reddy par. [0151] “a positive passing result be expressed in a trust record”).

Claims 5 and 12: Reddy and Wisnovsky teach claims 4 and 11, wherein the instructions are further to cause the processor to:
execute a smart contract to add the code contribution to a software project if a required number of the reviewers has approved the code contribution (Reddy par. [0153] “a consensus promotion result”, par. [0151] “a positive passing result be expressed in a trust record”).

Claim 6, 13 and 19: Reddy and Wisnovsky teach claims 1, 8 and 15, wherein the instructions are further to cause the processor to execute the smart contract to test the build based on tests stored on the blockchain (Reddy par. [0144] “code of the software asset … may be passed as an argument to the promotion smart contract”, par. [0073] “an executable file of a test application” it would at least have been obvious to pass these tests on the blockchain as a means of providing the tests to the tester/reviewer).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728.  The examiner can normally be reached on Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON D MITCHELL/Primary Examiner, Art Unit 2199